DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
 
Applicant’s amendment and response filed on 09/30/2022 have been received and entered into the case record.
Claims 1-20 are pending in the application.
Claims 1 and 20 are amended.
Claims 15-19 are withdrawn from consideration as being drawn to a nonelected invention.
Claims 1-14 and 20 are examined on the merits.

Claim Interpretation
For the purpose of examination, claims 8-13 are interpreted as differentiated cells from the MSCs isolated from the chorionic villous expressing these respective cell markers and not the mesenchymal stem cells themselves. This is supported by the specification [para. 0018-019, 0029-30].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. product of nature) without significantly more. 
Claim 1 recites a replicating in vitro cell culture of human placental mesenchymal stem cells comprising cells which maintain a potential to differentiate to derivatives of multiple progenitor types throughout the culture, at a point in their culturing and which have been harvested from cultured columns of mesenchymal stem cells.
Cells are considered a product of nature. A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 
Step 1: Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 
Step 2A: 
Prong one: Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. ; and
Prong two: Whether the additional elements integrate the exception into a practical application? Does the additional element apply, rely or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception?
Step 2B: Does the claim as a whole recite something significantly different than the judicial exception(s)?

In the instant application,
	With respect to step 1, the claimed invention is directed to a product (i.e. cell culture comprising cells made by a cell culture process).
	With respect to step 2A prong one, the claimed invention recites cells which are isolated from the body and present in vivo which maintain a potential to differentiate to derivative of multiple progenitor cell types through a process of culturing wherein the cells express known cell markers for the progenitor cell types. The MSCs and the progenitor cells of claims 8-13 which are cells differentiated from the MSCs are  a products of nature found in vivo and thus are a judicial exception.
With respect to prong two of the analysis, the claimed invention further recites product-by-process limitations wherein the cells are obtained from a culture. However, this is not an integration of a practical application as it is merely stating a source from which the cells are from and does not further distinguish these cells physiologically or structurally from those found in nature. The product-by-process limitation does not alter the structure of the cells. In absence of evidence to the contrary, the MSCs or cells claimed in 8-13 are not considered significantly different from their naturally occurring counterparts in vivo. (MPEP2103.04(c)(I)(B). Therefore, the additional limitations do not impose a meaningful limitation on the judicial exception.
With respect to step 2B, the claim as a whole does not recite something significantly different than the judicial exception as Semenov (2010. American Journal of Obstetrics and Gynecology 202:193.e1-13) teaches mesenchymal stem cells which express cell markers such as CD133, CD73, and CD90 while being negative for HLA-DR and CD34 (p. e8, e11) and additionally, as discussed in the 103 rejections below, Kusuma et al., Abumaree et al., and Abumaree2 teach every step claimed in obtaining the cell population from “cultured columns” and therefore inherently teach cultured columns. Thus these limitations do not recite something significantly more.
Therefore claim 1 and the claims which depend on claim 1 is rejected as being directed to subject matter ineligible under 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites a “plurality of cells vertically stacked on one another” as well as “removing cell columns intact” however, the instant specification does not disclose this limitation. The only process steps detailed are “1) enzymatic digestion of placental villous tissue with trypsin and DNase; and 2) cultivation of digested microvilli with 100% fetal bovine serum (FBS) followed by Dulbecco's Modified Eagle Medium (DMEM) supplemented with fetal bovine serum, and antibiotic- antimycotic solution. Stromal cell columns start to grow in 2-3 days after seeding and cells can be sub cultured in 10-14 days” (para. 0024).
Therefore the limitation is directed towards new matter and Claim 20 as well as the claims which depend from claim 20, claims 1-14 are rejected.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 11, and 13 depend on claims 8, 10, and 12 which are directed towards differentiated mesenchymal stem cells having the various claimed markers. Claims 9, 11 and 13 recite the mesenchymal cells of claims 8, 10 and 12, respectively, wherein the markers are further specified, this renders the claims indefinite and unclear to one of ordinary skill in the art. It is unclear if the markers are directed towards the MSCs themselves or the cells derived from MSC differentiation. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims  1, 3-7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abumaree2 (2013. Stem Cell Rev and Rep 9:16-31)
Regarding claim 1, Abumaree2 teaches obtaining MSCs from chorionic villi which were differentiated into adipocytes, osteocytes and chondrocytes (i.e. potential to differentiate to derivatives of multiple progenitor types (Abstract, 1st column). The product-by process limitation of harvesting from cultured columns does not provide patentable weight in determining patentability as it does not provide structure to the MSCs.
Regarding claims 3-7, Abumaree2 teaches the MSCs from the chorionic villi inherently expressed CD90, CD73, CD105, CD146, CD166 and HLA-ABC but not CD14, CD19, CD40, CD45, CD80, CD83, CD86 and HLA-DR (Abstract, 2nd column).
Regarding claim 14, as the cells of Abumaree2 are isolated from the same source and express markers of MSCs, they are considered the same as the claimed cells, and thus would inherently have positive expression of oligodendrocyte progenitor cell markers, neural stem cell markers, and insulin producing progenitor cell markers.  
Therefore the invention is anticipated by Abumaree2.



Claims 1, 8-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Portmann-Lanz (2010. American Journal of Obstetrics and Gynecology 202:294.e1-11) as evidenced by Portmann-Lanz2 (Am J Obstet Gynecol 2006;194:664-73)
Regarding claim 1, Portmann-Lanz teaches obtaining MSCs from chorionic villi which were differentiated into neurons, oligodendrocytes and astrocytes  (i.e. potential to differentiate to derivatives of multiple progenitor types (Abstract, 1st column). The product-by process limitation of harvesting from cultured columns does not provide patentable weight in determining patentability as it does not provide structure to the MSCs. because 
Regarding claims 3-7, Portmann-Lanz teaches the MSCs from the chorionic villi were previously characterized in Portmann-Lanz2 (reference 13 of Portmann-Lanz) as positive for CD166, CD105, CD90, CD73, CD49e, CD44, CD29, CD13, MHC I; negative for CD14, CD34, CD45, MHC II/HLA-DR) (Portmann-Lanz2; Abstract).
Regarding claim 8 and 9 Portmann-Lanz teaches that the MSCs were differentiated into neuronal cell types and that the first trimester villous MSCs expressed nestin (Figure 3F; p.294e.3 Isolation and culture of placenta-derived stem cells).
Regarding claim 14, as the cells of Portmann-Lanz are isolated from the same source and express markers of MSCs, they are considered the same as the claimed cells, and thus would inherently have positive expression of oligodendrocyte progenitor cell markers, neural stem cell markers, and insulin producing progenitor cell markers.  
Therefore the invention is anticipated by Portmann-Lanz.


Claims 1, 2-7, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parolini et al. (2014. Perinatal Stem Cells,141-157)
Regarding claim 1, Parolini et al. teaches that MSCs can be isolated from chorionic villi and the cells demonstrated multipotent differentiation capacity once differentiated towards endodermal (pancreatic) lineage yielded cells with an enlarged cytoplasm with the expression of peptide C (~30 %) and PDX-1 (20 %) (p. 152). The product-by process limitation of harvesting from cultured columns does not provide patentable weight in determining patentability as it does not provide structure to the MSCs. 
Regarding claims 3-7, Parolini et al.  teaches the MSCs from the chorionic villi express  CD73 and CD90, and absence of CD34 and MHC class II (HLA-DR) (p. 147, last paragraph)
Regarding claim 12 and 13, Parolini et al. teaches that the cells were differentiated and expressed beta-cell phenotypes such as c-peptide and pdx-1 (p. 152).
Regarding claim 14, as the cells of Parolini et al. are isolated from the same source and express markers of MSCs, they are considered the same as the claimed cells, and thus would inherently have positive expression of oligodendrocyte progenitor cell markers, neural stem cell markers, and insulin producing progenitor cell markers.  
Therefore the invention is anticipated by Parolini et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al. (2015. Placenta 36: 312-321) in view of Abumaree et al. (2013. Stem Cell Rev and Rep 9:620–641), Abumaree2 (2013. Stem Cell Rev and Rep 9:16-31), and Zeng (Organogenesis 9:4, 287–295).
Regarding claims 1 and 20, Kusuma et al. teaches a method of producing human placental mesenchymal stem cells comprising dissecting out the decidua basalis with chorionic villous tissue and digesting the tissues with trypsin and DNase 1 (p. 313). Kusuma et al. then inactivates the trypsin with FBS (p. 313).The cell pellet is then suspended in MEM with 10% FBS (i.e. supplemented) with penicillin, streptomycin and glutamine (p. 313). These cells are then passaged, harvested and re-plated (i.e. subcultured) (p. 313). Kusuma et al. only teaches MEM with FBS supplementation and does not teach DMEM with FBS supplementation, nor does Kusuma teach the columns, durations of culture, that the replating is on FBS, or that the FBS used in cultivation is 100% FBS 
	Abumaree et al. teaches a method of producing MSCs from placental tissue via harvesting the placenta, removing the maternal decidua, cutting up the chorionic villi from the fetal portion incubated with 2.5 % trypsin diluted in DMEM-F12 medium containing DNase with 100 μg/ml streptomycin and 100 U/l penicillin. Tissues were then washed thoroughly with PBS and allowed to adhere to the plastic in six well plates. Then, DMEM-F12 medium containing 10 % FBS and streptomycin and penicillin were added. On day 14, the tissues were removed and cells migrated out from the cut ends of the tissues were harvested (p. 622).
Abumaree2 teaches obtaining MSCs from chorionic villi which were differentiated into adipocytes, osteocytes and chondrocytes (i.e. potential to differentiate to derivatives of multiple progenitor types (Abstract, 1st column). These cells form colonies which are counted for CFU wherein clusters of 50 or more cells were counted as colonies (p. 22, 1st column).	It would be obvious to one of ordinary skill in the art to substitute the MEM supplemented with FBS as taught by Kusuma et al. with the DMEM supplemented with FBS as taught by Abumaree et al. with a reasonable expectation of success. As both DMEM and MEM supplemented with FBS are known culture media for culturing and passaging placental derived mesenchymal stem cells utilized as taught by both Kusuma et al. and Abumaree et al. they are known equivalents. Thus substituting DMEM for the MEM would be substituting known equivalents for the same known purpose of culturing and passaging placental derived mesenchymal stem cells. Furthermore, it would be obvious to utilize DMEM supplemented with FBS as Abumaree et al. is directed towards a process of obtaining MSCs from villous tissue. Although there is no explicit teaching of cell columns forming, as each step of the method has been taught by the combination of Kusuma et al. and Abumaree et al., the method would inherently form the columns wherein the plurality of cells are vertically stacked on top of one another and placental mesenchymal cells are obtained after two to four days of seeding. As evidenced in Abumaree2, these placental MSCs are known to form colonies. The columns of the present invention are interpreted to be colonies and the column formation is inherent in the growth of the MSCs due to each step of the method being taught. As the MSCs are obtained from cultured columns and this method reads on the interpretation of cell columns, the MSCs of Claim 1 are additionally addressed. Furthermore, Claim 1 recites a product by process limitation which does not lend itself to change the structure of the cells themselves and thus is considered to not further limit claim 1.
Regarding the limitation of FBS being 100% FBS in the cultivation step, Zeng teaches that 100% FBS offers more growth factors and nutrition to support stem cells and strengthening the attachment process of tissue to plastic (p. 291, last paragraph-292).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the FBS of Kusuma et al. for the 100% FBS of Zeng with a reasonable expectation of success. An artisan would be motivated to do so as 100% FBS offers more growth factors and nutrition as well as strengthens the attachment process of tissue to plastic in cultivating stem cells which results in large quality quantities of cells (p. 291, last paragraph-292).
	Regarding the limitation of plating the digested microvilli on FBS coated plates, Kusuma et al. teaches that the cells were resuspended in a solution comprising FBS before being placed into a cell culture flask, however Kusuma et al. does not teach that the digested microvilli are seeded into the cell culture plate.
However, it would have been obvious to one of ordinary skill in the art to coat plates in FBS as taught by Zeng in the method of stem cell cultivation taught by Abumaree2, Abumaree, and Kusuma et al. with a reasonable expectation of success. An artisan would be motivated to do so as FBS offers more growth factors and nutrition as well as strengthens the attachment process of tissue to plastic in cultivating stem cells which results in large quality quantities of cells (p. 291, last paragraph-292). An artisan would be further motivated to utilize plates instead of flasks as are known culturing implements for the same purpose of culturing and growing MSCs in the presence of FBS. 
Regarding claims 4-7, Abumaree2 teaches the MSCs from the chorionic villi inherently expressed CD44, CD90, CD105, CD146, CD166 and HLA-ABC but not CD14, CD19, CD40, CD45, CD80, CD83, CD86 and HLA-DR (Abstract, 2nd column).
	Therefore the invention would be obvious to one of ordinary skill in the art.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al. (supra) as evidenced by Abumbaree2 (supra) in view of Abumaree et al. (supra) and Zeng (supra) as applied to claims 1-7 and 20, and in further view of Portmann-Lanz (2010. American Journal of Obstetrics and Gynecology 202:294.e1-11)
As discussed in the above 103 rejection, Kusuma et al., Abumbaree2, Abumaree et al. and Zeng provide teachings for obtaining MSCs from placental tissue via digesting villous tissue with DNase and trypsin, cultivating the tissue with 100% FBS and then DMEM with FBS supplementation with antibiotic-antimycotics and growing those cells before sub-culturing them. 
Portmann-Lanz teaches a method of isolating chorionic villi MSC and culturing them to produce neural cells (Abstract). The first trimester villous MSCs expressed nestin (Figure 3F; p.294e.3 Isolation and culture of placenta-derived stem cells.)
It would be obvious to one of ordinary skill in the art that the MSCs obtained from the method of Kusuma et al., Abumaree2, Abumaree et al., and Zeng would express nestin when differentiated as taught by Portmann-Lanz with a reasonable expectation of success. An artisan would be motivated to induce neural progenitor cells in this way to be utilized as donor cells for neural cell replacement and auto be utilized in autologous transplantation These cells are immune privileged and their propagation is not challenged by ethical concerns. (p. 294.e3, 2nd column; p.294e10, last column).
Therefore the invention would be prima facie obvious to one of ordinary skill in the art. 


Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al. (supra) in view of Abumbaree2 (supra), Abumaree et al. (supra) and Zeng (supra) as applied to claims 1-7 and 20, and in further view of Kenna et al. (Cell Cycle 8:7, 1069-1079; 1 April 2009) 
As discussed in the above 103 rejection, Kusuma et al., Abumaree2, Abumaree et al. and Zeng provide teachings for obtaining MSCs from placental tissue via digesting villous tissue with DNase and trypsin, cultivating the tissue with 100% FBS and then DMEM with FBS supplementation with antibiotic-antimycotics and growing those cells before sub-culturing them. 
Regarding claims 10 and 11, these references does not specifically teach that the MSCs once differentiated express oligodendrocyte progenitor cell markers such as O4 and Oligo2.
Kennea et al. teaches that MSCs can be differentiated to oligodendrocyte phenotypes which express Olig2 by exposure to oligodendrocyte differentiation medium (ODM) (Figure 1, p. 1075, 5th paragraph).
It would be obvious to obtain MSCs from placenta from the chorionic villi which replicate in vitro as taught by Abumaree2, Abumaree et al., and Zeng would be capable of expression of oligodendrocyte progenitor cell markers such as O4 when differentiated as taught by Kennea et al. with a reasonable expectation of success.  An artisan would be motivated to obtain cells derived from MSCs from the chorionic villous expressing O4 and oligodendrocyte as oligodendrocyte replacement would be essential for future cell therapy in many diseases including multiple sclerosis, stroke and perinatal brain injury (p. 1069, last paragraph). 
Therefore, the invention would have been prima facie obvious to one of ordinary skill in the art.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuma et al. (supra) in view of Abumaree2 (supra), Abumaree et al.(supra), Zeng (supra) as applied to claims 1-7 and 20 above, and in further view of Parolini et al. (2014. Perinatal Stem Cells,141-157)
As discussed in the above 103 rejection, Kusuma et al., Abumaree2,Abumaree et al., and Zeng provide teachings for obtaining MSCs from placental tissue via digesting villous tissue with DNase and trypsin, cultivating the tissue with 100% FBS and then DMEM with FBS supplementation with antibiotic-antimycotics and growing those cells before sub-culturing them. These cells inherently have the ability to differentiate into various cell types.
Regarding claims 12-14, these references do not specifically teach that the MSCs express insulin-producing progenitor cell markers such as c-peptide or PDX-1.
Parolini et al. teaches that MSCs can be isolated from chorionic villi wherein the tissue is treated with trypsin and DNase (p. 148, p. 150). vCTC SSEA4-positive cells with multipotent differentiation capacity once differentiated towards endodermal (pancreatic) lineage yielded cells with an enlarged cytoplasm with the expression of peptide C (~30 %) and PDX-1 (20 %) (p. 152). 
It would be obvious to obtain MSCs from placenta from the chorionic villi which replicate in vitro as taught by Kusuma et al., Abumaree2, Abumaree et al., and Zeng with expression of insulin producing progenitor cell markers such as peptide c or pdx-1 with a reasonable expectation of success. An artisan would be motivated to have expression of peptide c or pdx-1 as they are pancreatic lineage associated markers and transplantation of placental MSCs into kidneys of diabetic mouse model reflected improved recovery with normalized blood glucose owing to co-expression of human as well as mouse insulin and c-peptide, thus indicating a potent application in diabetes treatment (Parolini et al., p. 145, 150) 
Therefore the invention would be obvious to one of ordinary skill in the art.


Response to Arguments
Applicant’s arguments filed 09/30/2022 have been fully considered and the 112(d) rejection previously presented has been withdrawn.
Applicant’s arguments filed 09/30/2022 in light of the amendments made have been fully considered. The previously set forth 112(b) rejection has been withdrawn regarding the columns, however the 112(b) rejection regarding the cell markers still stand as it is still unclear whether the cell markers are directed towards cells derived from MSCs or the MSCs themselves. 
Additionally, the previously set forth 101 rejection, 102 and 103 rejections have also been modified in light of the amendments made.
Regarding the 101 rejection, Applicant argues that because the cells are obtained from harvested cultured columns as well as the method of claim 20, they could overcome the 101 rejection.
Examiner states that as currently claimed, the cells are not significantly different than those found in nature, nor has Applicant pointed out in the disclosure the specific characteristics in which the cells obtained are physiologically different than their naturally occurring counterparts. Furthermore, the product-by process limitations in claim 1 from the process of claim 20 do not structurally limit the cells.
Applicant’s argues that the amendments made to the method show that the invention is novel and distinct from the art rejections.
	Regarding the limitation of physiologically different cells being obtained from these cell columns, the cells have not been claimed in such a way to distinguish their physiology from those found in nature. Additionally, every step in the method claimed in claim 20 is addressed and the specification specifically discloses in para. 0024 that “steps in the procedure include: 1) enzymatic digestion of placental villous tissue with trypsin and DNase; and 2) cultivation of digested microvilli with 100% fetal bovine serum (FBS) followed by Dulbecco's Modified Eagle Medium (DMEM) supplemented with fetal bovine serum, and antibiotic- antimycotic solution. Stromal cell columns start to grow in 2-3 days after seeding and cells can be sub cultured in 10-14 days.” Thus the cells obtained with a reasonable expectation of success would be the same as those claimed and “cell columns” would be inherently formed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1631                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1631